                                                         MEMO ENDORSED
           Case 1:20-cr-00281-KPF Document 63 Filed 11/13/20 Page 1 of 2




                                                                            November 12, 2020


BY ECF
Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re:     United States v. Souleymane Balde
        20 Cr. 281 (KPF)

Dear Judge Failla,

         I respectfully write on behalf of my client, Souleymane Balde, to request that Mr. Balde’s bail
conditions be changed from home incarceration to home detention. Last week, Mr. Balde received his
Employment Authorization Card. With this in hand, Mr. Balde hopes to find work, so he can contribute to
the rent and other household bills. He already has job prospects as a taxi driver, a job he held before the
onset of this case. Mr. Balde will abide by the geographical restrictions set as part of his bail conditions,
and work strict hours, which he will communicate with his Pre-Trial Services (PTS) Officer, Bernisa
Mejia. The government and PTS do not take a position with regard to this modification.

        On May 5th, 2020, the following bail conditions were set for for Mr. Balde: 1. Prior to his release,
defendant must sign a personal recognizance bond in the amount of $75,000, to be co-signed by two
financially responsible persons. 2. Defendant is subject to strict Pretrial supervision. Over the last several
months, Mr. Balde has obeyed all the rules set forth by Ms. Mejia, and stayed in constant communication
with her.


                                                           Respectfully submitted,
                                                           /s/
                                                           Jennifer E. Willis
                                                           Assistant Federal Defender

cc:     All counsel on record (ECF)
        Bernisa Mejia (PTSO)
           Case 1:20-cr-00281-KPF Document 63 Filed 11/13/20 Page 2 of 2



The Court has spoken with Pretrial Services Officer Mejia, and understands
that Mr. Balde has been compliant with his conditions of pretrial release.
In light of this compliance, the Court GRANTS Mr. Balde's request for
modification of his bail conditions from home incarceration to home
detention so that he may seek and obtain employment. The Court reminds
Mr. Balde, however, that prospective employment opportunities would have
to be approved by Pretrial Services and/or the Court, and that non-
stationary employment, such as driving a taxi, would not be approved
because of the difficulties with monitoring Mr. Balde.

Dated: New York, New York             SO ORDERED.
       November 13, 2020




                                      HON. KATHERINE POLK FAILLA
                                      UNITED STATES DISTRICT JUDGE
